Citation Nr: 1400183	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  07-23 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a rating in excess of 40 percent for a thoracolumbar strain with degenerative changes, previously evaluated as a dorsal back strain with degenerative changes, since May 28, 2008.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The appellant served on active duty from May 1993 to July 1998.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied entitlement to a rating in excess of 10 percent for a dorsal strain with degenerative changes.  The appellant perfected an appeal of the RO's determination in July 2007.  Before the appeal was certified to the Board, VA in a November 2008 rating decision increased the rating assigned for the appellant's back disability to 20 percent, effective May 28, 2008. 

In a May 2010 decision, the Board denied entitlement to a rating in excess of 10 percent for a dorsal strain with degenerative changes prior to May 28, 2008.  The issue of entitlement to a rating in excess of 20 percent for dorsal strain with degenerative changes from May 28, 2008 was remanded to the RO via the Appeals Management Center (AMC) for additional evidentiary development. 

In a September 2011 rating decision, the AMC recharacterized the appellant's service-connected back disability as a chronic lumbosacral strain with mild degenerative changes and increased the rating for that disability to 40 percent, effective May 28, 2008.  This issue was again recharacterized as thoracolumbar strain with degenerative changes, previously evaluated as a dorsal back strain with degenerative changes, in a November 2011 Board remand.

In November 2011 and April 2013, the Board remanded the matter for additional evidentiary development.  The case is now again before the Board for adjudication.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of the appellant's case should be applied to this electronic record.


FINDING OF FACT

Since May 28, 2008, a thoracolumbar strain with degenerative changes has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine or by incapacitating episodes.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a thoracolumbar strain with degenerative changes since May 28, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. § 5103  and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In an August 2005 letter, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In a June 2008 letter, the appellant was provided notice of the specific rating criteria for evaluating the spine, how effective dates and disability evaluations are determined, and examples of pertinent medical and lay evidence that he could submit or ask the Secretary to obtain relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was last readjudicated in September 2013.  Thus, any timing error was cured and rendered nonprejudicial.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, such as VA treatment records, and, as warranted by law, affording VA examinations.  The Veteran was provided with a hearing before the Board in February 2010, and a transcript of that hearing has been associated with the claims file.  At this hearing, the undersigned Veterans Law Judge explained the issue on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103 (2013).  

As noted above, this issue was remanded in May 2010, November 2011, and April 2013 for additional development.  All indicated relevant medical evidence, including Social Security Administration records, VA treatment records, and private medical records have been acquired, reviewed, and associated with the claims file.  The Veteran was afforded new VA examinations in September 2010, April 2011, and April 2013, and the reports of these examinations have also been reviewed and associated with the claims file.  The Board finds that there has therefore been substantial compliance with the prior remand directives, fulfilling the duty to assist.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  There is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Relevant Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

While regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to the absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is assigned when there is forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  A 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

Normal thoracolumbar flexion is from zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right rotation are zero to 30 degrees.  General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Note 2; Plate V.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Veteran asserts that his thoracolumbar strain with degenerative changes, previously evaluated as a dorsal back strain with degenerative changes, warrants a rating in excess of 40 percent since May 28, 2008.  By way of history, service connection for dorsal strain with degenerative changes was first granted in an April 1999 rating decision and assigned a 10 percent evaluation.  The Veteran filed his current claim for increase in June 2005, and the RO continued the 10 percent evaluation in the January 2006 rating decision on appeal.  The disability evaluation for the period since May 28, 2008 was increased in a November 2008 rating decision to 20 percent and in a September 2011 rating decision to 40 percent.

At a February 2010 hearing, the Veteran stated that he was unable to work in jobs that required him to stand for long periods of time, and that it was very painful to lift heavy objects or to sit fot 15 to 20 minutes without moving.  The Veteran described being unable to sleep because of shoulder and back pain.  He described being unable to complete his vocational training as a gunsmith because it was physically too hard.

The Veteran's VA treatment records show that in October 2009 he reported having "serious issues" with back pain.  In December 2009, he was treated for chronic pain from degenerative disc disease of thoracic spine.

The Veteran was afforded a VA examination in May 2008.  He reported sleeping well but was partly bothered by pain and that he had flare-ups of back pain.  On physical examination with range of motion testing, the examiner found that the Veteran could flex his spine to 35 degrees and extend it to 5 degrees.  He could bend his spine right and left to 10 degrees and demonstrated torque right and left at 5 degrees.  The examiner noted that movements were very painful over full motion.  The examiner diagnosed the Veteran with back pain that had spread over the entire thoracic and lumbar spine caused by chronic muscular strain superimposed on degenerative instability.  The examiner noted that subjective symptoms of pain resulted in decreased flexion by 30 degrees and that during flare-ups flexion was decreased by 25 degrees.  Repeat movement did not cause loss of motion or flare-ups.  The Veteran utilized bed rest, but had not been prescribed bed rest by a doctor.

At a September 2010 VA examination, the Veteran reported dorsal back pain with flare-ups that occurred every 2 to 3 weeks, and which lasted 3 to 7 days.  These episodes were alleviated by lying flat and not moving.  The examiner noted that the Veteran had no incapacitating episodes, but did have a limitation on walking.  No kyphosis, lordosis, lumbar flattening, cervical or thoracolumbar spine ankylosis, spasm, or atrophy was found.  The examiner noted that there was guarding, pain with motion, tenderness, and weakness.  On physical examination, the Veteran could flex his spine to 30 degrees and extend it to 10 degrees.  He could bend his spine right to 15 degrees and left to 20 degrees and demonstrated torque right and left at 30 degrees.  The examiner noted evidence of pain on active motion and no additional limitations after three repetitions.  The examiner opined that the Veteran's orthopedic disabilities affected his ability to perform his assigned work duties, including affecting lateness, absenteeism, problems with lifting and carrying, lack of stamina, and pain.

At an April 2011 VA examination, the Veteran reported bothersome chronic upper and middle back pain.  On physical examination, the examiner found that the Veteran could flex his spine to 8 degrees and extend it to 5 degrees.  He could bend his spine right and left to 5 degrees and demonstrated torque right and left at 5 degrees.  The examiner found back pain over full motion but did not indicate any specific functional loss due to pain.  He noted that repeat motion did not cause flare-up or loss of motion, nor did it cause subjective symptoms of pain, weakness, easy fatigue, or decreased coordination.  He also noted that the Veteran's working capacity was limited to light work by his shoulder, back, and ankle problems, and should be work that is mostly sitting and allows changing positions or occasional lying down as needed for comfort.  He noted that the Veteran takes bed rest occasionally on his own, but did not have a prescription for it.  The examiner diagnosed a chronic muscular strain superimposed on developmental and degenerative instability/juvenile kyphosis.

In August 2013, the Veteran was afforded an additional VA examination.  The examiner reviewed the Veteran's complete claims file and discussed his medical history.  The Veteran reported pain after prolonged standing, walking, or other types of movement, including bending, stooping, squatting, climbing, and lifting.  The examiner diagnosed the Veteran with a thoracic spine myofascial syndrome, chronic lumbar strain, and chronic T12 fracture.  On physical examination, the examiner found that the Veteran could flex his spine to 45 degrees, with pain beginning at 35 degrees.  He was able to extend his spine to 15 degrees, with pain beginning at 5 degrees.  He could bend his spine right and left to 15 degrees and demonstrated torque right at 20 degrees and left at 30 degrees.  Painful motion began when bending his spine right and left to 5 degrees and when demonstrating torque right at 10 degrees and left at 20 degrees.  Following three repetitive motions, the Veteran had some back pain but no significant loss of motion, and no finding of loss of range of motion during flare-ups.  There was no evidence of motor weakness.  The examiner found no localized tenderness, guarding, muscle spasms, atrophy, weakness, radicular pain, neurological abnormalities, scars, or intervertebral disc syndrome.  X-rays did not reveal any signs of arthritis, but did show a vertebral fracture with 10 percent loss of vertebral body at T12.

A March 2010 letter from an employer stated that the Veteran had worked for him as a supervisor from 2002 to 2003.  Due to the appellant's inability to lift weight over 10 pounds and to stand for longer than 15 minutes without pain, the employer was not able to retain the Veteran in that position.  Moreover, due to the pain medications the Veteran was taking, the appellant was also not able to be assigned work driving a forklift or vehicle.  Because of his overall physical condition, the Veteran had to be let go from employment. 

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 40 percent since May 28, 2008.  In order to warrant an evaluation in excess of 40 percent, the evidence must show that the Veteran's thoracolumbar strain with degenerative changes is manifested by unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

While VA examinations of record show that the Veteran has had severely limited range of motion of the thoracolumbar spine and serious difficulty with pain on motion, at no time has any examiner or other medical professional indicated that he has had unfavorable ankylosis of the entire thoracolumbar spine, the requirement for a higher rating of 50 percent.  Id.

The August 2013 VA examiner did not state that the Veteran had unfavorable ankylosis of the entire spine or the entire thoracolumbar spine.  Indeed, the range of motion findings make clear that the Veteran did not have unfavorable ankylosis of the entire spine or the entire thoracolumbar spine.  Although the appellant's range of motion was limited by pain he did retain some range of thoracolumbar motion.  In this regard, it must be noted that "ankylosis" is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary (32nd ed. 2012); see also Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (observing that ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  As the August 2013 examination, which included spinal X-rays, did not show that the Veteran's spine was frozen in place in any part of the spine, and as the other medical evidence of record, including the Veteran's own lay statements, is otherwise negative for any indication of ankylosis of the spine, the Board finds that ankylosis of the entire or thoracolumbar spine is not established.

In considering DeLuca, 8 Vet. App. 202 (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain), the evidence of record preponderates against finding that the Veteran has pain symptoms that are not contemplated by the current 40 percent evaluation.  Moreover, the Veteran is currently assigned the highest possible evaluation for limitation of motion of the thoracolumbar spine under the regulation governing the evaluation of spine disorders on the basis of range of motion.  As such, a discussion of range of motion testing, including any additional limitation due to the standards outlined in DeLuca, is unnecessary. 

Although the Veteran has not been diagnosed with an intervertebral disc syndrome, the Board has considered evaluating his disability under Diagnostic Code 5243, which is based upon the number of incapacitating episodes over a one-year period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  There is no evidence, however, nor any assertion by the Veteran, included in the claims file that the appellant has had incapacitating episodes at any time over the relevant appeals period, defined by regulation as doctor-prescribed bed rest.  The examiner of the May 2008 and April 2011 VA examinations noted that the Veteran rested in bed when he felt he needed to, but bed rest has not been prescribed by any physician.  Therefore, the Veteran's service-connected back disability would not warrant a higher rating based on incapacitating episodes under Diagnostic Codes 5243-5293. 

The Board has also considered whether a separate evaluation for neurological disability is warranted.  See 38 C.F.R. § 4.71a, Note (1) (Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.).  There is currently no evidence of record indicating that the Veteran has any neurological disabilities stemming from his thoracolumbar spine disability.  All VA examinations of record have indicated that there are no neurological symptoms associated with the service-connected spine condition, nor has the Veteran alleged any radiating pain or numbness in his extremities.  No muscular reflex abnormalities or impairment of motor strength have been demonstrated on physical examination.  Finally, there is no evidence of record that the Veteran suffers from bowel or bladder impairment.  Thus, the Board finds that a separate evaluation for neurological disability is not warranted.

Based on the discussion above, the Board finds that the competent medical evidence demonstrates that an evaluation in excess of 40 percent is not warranted on a schedular basis at any point since May 28, 2008.  The Veteran is in receipt of the maximum evaluation available based on limitation of motion, and there is no competent evidence of ankylosis, incapacitating episodes, or neurological manifestations.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an increased evaluation for the Veteran's thoracolumbar strain with degenerative changes on a schedular basis.

The Board has also considered a referral for extraschedular consideration, but finds that at no time since May 28, 2008 has the Veteran's thoracolumbar strain with degenerative changes presented with an exceptional disability picture.  See 38 C.F.R. § 3.321(b)(1).  The schedular rating criteria considered in this case more than adequately describe the Veteran's thoracolumbar strain with degenerative changes and symptomatology, which means his disability picture is contemplated by the rating schedule and those criteria are adequate to address his symptoms.  Id.; Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran has complained of decreased mobility and function associated with his back pain.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  While the medical evidence of record does indicate that the Veteran's overall health problems have caused him great difficulties at work and the loss of his employment in 2003, the Board also observes that the Veteran is already in receipt of a total disability evaluation based on individual unemployability due to service connected disorders.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

In sum, there is no basis for assignment of a rating in excess of 40 percent for a thoracolumbar strain with degenerative changes since May 28, 2008.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a rating in excess of 40 percent for a thoracolumbar strain with degenerative changes, previously evaluated as a dorsal back strain with degenerative changes, since May 28, 2008, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


